Citation Nr: 1718593	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  06-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to reinstatement of dependent K., effective August 24, 2014, on the Veteran's disability compensation award.

2.  Entitlement to a finding of a total disability based on individual unemployability (TDIU) due to service-connected disabilities prior to November 25, 2009, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1993 to January 1998.

The TDIU issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA). The decision in relevant part denied entitlement to a TDIU.

The dependent issue comes before the Board on appeal from a September 2016 administrative decision by the VA in Houston, Texas, who removed the Veteran's dependent, K., from his disability compensation award, effective August 24, 2014.  

The Veteran testified at a February 2011 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In September 2011, April 2014, and August 2015, the Board remanded the TDIU claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Regarding the dependent issue, in a September 2016 administrative decision, the RO removed the Veteran's dependent, K., from his disability compensation award, effective August 24, 2014.  The Veteran filed a Notice of Disagreement (NOD) in September 2016.  The RO has not yet issued a Statement of the Case (SOC).  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the TDIU issue, in August 2015, the Board remanded this claim for the AOJ to refer the issue to the Director of the Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2016), and then a readjudication of the issue by the AOJ.  Upon remand, neither action was completed.  Thus, a remand is required in order to insure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a SOC concerning the claim of entitlement to reinstatement of dependent K., effective August 24, 2014, on the Veteran's disability compensation award.  Ensure the SOC is sent to the Veteran's current mailing address.  The issue should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

2.  Submit the question of entitlement to TDIU under 38 C.F.R. § 4.16(b) prior to November 25, 2009, to the Director of Compensation Service for extraschedular consideration.

3.  Upon completion of the above, should entitlement to a TDIU remain denied, issue an appropriate Supplemental SOC (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






